Title: To Thomas Jefferson from John Trumbull, 14 July 1789
From: Trumbull, John
To: Jefferson, Thomas


London, 14 July 1789. Sends an extract from “The Bill to regulate the Collection of Impost,” which declares that until the states of Rhode  Island and North Carolina accede to the Constitution and become subject to the laws made thereunder, all “goods, wares and merchandize” not produced in the said states but imported into the United States from those states “shall be subjected to the same duties as goods imported from foreign countries.” Also sends an extract of an Act of the General Assembly of Rhode Island “for levying and collecting certain duties and imposts,” and providing that “the same duties and imposts” levied by the “general Legislature” of the eleven states in the “new confederacy” shall be collected on all articles imported into Rhode Island from any of the said eleven states. “Perhaps you have the foregoing already but its better to have duplicates than no information at all. I enclose a scrap of a Newspaper which gives you the character and temper of R Island. I find no other matter worth your notice. The June packet not arrived.” Encloses letter for Cutting.
